Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 of U.S. Patent No. 11023657. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of present application is merely broader version of claim 1 of patent ‘657. 


s 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 11023657 in view of Cirrincione et al. (US 20140053063 A1)


Claim 8 of patent ‘657
Claim 16 of present application
A computing device comprising: at least a memory and a processor to perform operations comprising: rendering a first web page, the rendering comprising forming a document object model (DOM) from elements in the first web page;
A computing device comprising: at least a memory and a processor to perform operations comprising: rendering a first web page;
receiving user input to navigate to a second web page;
receiving user input to navigate to a second web page;
scanning the DOM to locate one or more heavy elements of a plurality of elements in response to receiving the user input to navigate to the second web page;

 removing the located one or more heavy elements of the plurality of elements from the DOM;
in response to the user input, removing one or more heavy elements from a data structure used to render the first web page; subsequent to removing the one or more 
rendering the second web page after the located one or more heavy elements have been removed from the DOM.







	Patent ‘657 discloses “heavy” elements, however, does not disclose, subsequent to removing the one or more … elements from the data structure, unloading the first web page;
	Cirrincione further teaches, subsequent to removing the one or more … elements from the data structure, unloading the first web page; (See paragraph 33, table 2, To enable this, if a control is removed from the HTML DOM (Document Object Model), then a method called `unload` is called on the control instance.)
  Therefore, it would have been obvious by ordinary skilled in the art before the time the invention was effectively filed to modify the patent ‘657 to further comprise method taught by Cirrincione because using unload to perform clean up would have been desired to free resources and persist state (paragraphs 33, table 2).

	Independent claim 7 is also rejected under similar rationale.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eidson et al. (US Publication No. 2013/0275853 A1) in view of Gleadall et al. (US 20120221932 A1)


In regards to claim 1, Eidson teaches, A method comprising: rendering a web page, the rendering comprising forming a document object model (DOM) from elements in the web page; (See fig. 1, paragraph 28, FIG. 1 is a graphical representation 100 of an exemplary web page.  The DOM representation can be a hierarchal model that can 
scanning the DOM to locate one or more heavy elements of a plurality of elements; and removing … one or more heavy elements of the plurality of elements from the DOM. (See fig. 1, paragraph 28, FIG. 1 is a graphical representation 100 of an exemplary web page.  The DOM representation can be a hierarchal model that can represent elements on the web page as other DOMs instantiated in the top level DOM.  For example, a web page can be shown as top level DOM 102 as shown in graphical representation 100.  In this example, the web page can include three other web elements that can also be represented as DOMs within the top level DOM 102.
See fig. 5B and paragraph 40-41, a DOM can be visually significant if the selected DOM is greater than or equal to 20% of the displayed web page… FIG. 5B is a graphical representation of a visually significant DOM.  Top level DOM 510 can include content 512 and DOM 511.  In this example, DOM 511 can be a banner.  In this illustration, DOM 511 can be greater than or equal to 20% of the rendered web page, thus could be considered visually significant.  This teaches that visually significant DOM has been scanned and located.
Also see fig. 2A, step 214, and paragraph 32, determine whether DOM include unload handler. Since Eidson teaches existence of both elements of DOM that are 
Eidson does not specifically teach removing the located one or more heavy elements of the plurality of elements from the DOM; where removed heavy elements are actual scanned/located heavy elements from the earlier limitation.
However, Gleadall further teaches, removing the located one or more heavy elements of the plurality of elements from the DOM; (See fig. 2A-2B, 4A-4B, paragraphs 63, 71-72, portions of the page is filtered (e.g. scanned) to remove elements, particularly elements that require relatively large amounts of data… For example, a content portion of the displayed page can be replaced with a content portion of the cached page.  The portions of the page that can be filtered out or otherwise removed include header, advertisement, or menu. Also see paragraphs 45-46, the presentation component 140 determines differences between the current page 102 and the cached resource 135 based on a Document Object Model (DOM).  Specifically, DOM elements of the current and cached page 132 may be compared under the assumption that the two pages are similar. Those elements that are different may be replaced on the current page 102 with corresponding elements on the cached resource 135.)
  Therefore, it would have been obvious by ordinary skilled in the art before the time the invention was effectively filed to modify the method of Eidson to further 

In regards to claim 2, Eidson-Gleadall teaches the method as described in claim 1, wherein the located one or more heavy elements includes an iFrame element. (See Eidson fig. 5B and paragraph 40, a DOM can be visually significant if the selected DOM is greater than or equal to 20% of the displayed web page. Paragraph 41 also describes significant DOM (e.g. heavy elements of a DOM). Furthermore see fig. 1, and paragraph 28, 31, iframe element)

In regards to claim 3, Eidson-Gleadall teaches the method as described in claim 2, wherein the iFrame element includes a call to an advertisement. (See Eidson paragraph 28, These scripts can incorporate the additional web elements (DOMs) through inline-frames (abbreviated as iframes)…paragraph 5, inserted as in-line advertisements…paragraph 38, DOMs (web elements) can be inserted into web pages through various scripts. For example, some web elements can be inserted by a third party to add advertisements to a web page. Often such insertions are beyond the control of the web page author, but are controlled by a web host and sold for revenue. In those cases, the insertions are commonly advertisements sourced from a different domain, with respect to the domain of the web page. For example, if the web page (i.e., top level DOM) is related to a domain of XYZ.org, while the selected (examined) DOM is 


In regards to claim 5, Eidson-Gleadall teaches the method as described in claim 1, wherein the removing the located one or more heavy elements of the plurality of elements from the DOM is performed before rendering a second web page. (See Eidson fig. 2B steps 216-220, paragraph 5, next page is retrieved at last. Also see Gleadall fig. 2A-2B, 4A-4B, paragraphs 63, 71-72)

In regards to claim 6, Eidson-Gleadall teaches the method as described in claim 1, wherein the rendering the web page and the removing the located one or more heavy elements of the plurality of elements from the DOM is performed by a web browser. (See rejection of claim 1 set forth above regarding limitation on “rendering the first web page, removing the one or more heavy elements from the DOM. Further see Eidson abstract, paragraphs 3-4, 22, 24, 49, claim 1, To improve web browser performance, web page elements with unload handler calls and also actions of unload handler scripts with can be examined. Use of web browser can be found throughout Eidson. Also see Gleadall fig. 2A-2B, 4A-4B, paragraphs 63, 71-72))





Claims 7-11, 13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eidson et al. (US Publication No. 2013/0275853 A1), in view of Cirrincione et al. (US 20140053063 A1)

In regards to claim 7, Eidson teaches, A method comprising: 
rendering a first web page; (See fig. 2A, paragraph 31, In step 210 the web page can be displayed to the user.)
FIG 1. PATENTS26IP-P3257US3receiving user input to navigate to a second web page; (See paragraph 32, After the web page has been displayed, a processor can typically wait for user input in step 212. If the user decides to navigate away from the displayed web page, then the processor determines if the web page can be cached.)
in response to the user input, removing one or more heavy elements from a data structure used to render the first web page; (See paragraph 5, One way to improve user experience is to cache a web page prior to navigating away from it. By caching the web page, if the user navigates back to the cached web page… 
See fig. 5B and paragraph 40-41, a DOM can be visually significant if the selected DOM is greater than or equal to 20% of the displayed web page… FIG. 5B is a graphical representation of a visually significant DOM.  Top level DOM 510 can include content 512 and DOM 511.  In this example, DOM 511 can be a banner.  In this illustration, DOM 511 can be greater than or equal to 20% of the rendered web page, thus could be considered visually significant.

and rendering a second web page. (See fig. 2B and paragraph 32, step 220)
Although it is apparent that Eidson discloses both removing of elements and unloading steps such that next page can be retrieved, Eidson does not specifically teach the specific order of removing…unloading…steps.  Eidson further discloses “heavy” elements as well as “web” page. 
Cirrincione further teaches, subsequent to removing the one or more … elements from the data structure, unloading the  … page; (See paragraph 33 and table 2, To enable this, if a control is removed from the HTML DOM (Document Object Model), then a method called `unload` is called on the control instance.)
  Therefore, it would have been obvious by ordinary skilled in the art before the time the invention was effectively filed to modify the Eidson to further comprise method taught by Cirrincione because using unload to perform clean up would have been desired to free resources and persist state (paragraphs 33, table 2). Also see paragraph 4.


In regards to claim 8, Eidson-Cirricione teaches the method as described in claim 7, wherein the removing the one or more heavy elements is performed before rendering the second web page.  (See Eidson fig. 2B, steps 216, 218, and 220, and associated paragraphs)

In regards to claim 9, Eidson-Cirricione teaches the method as described in claim 7, wherein the rendering the first web page, removing the one or more heavy elements, unloading the first web page, and rendering the second web page is performed by a web browser. (See Eidson abstract, paragraphs 3-4, 22, 24, 49, claim 1, To improve web browser performance, web page elements with unload handler calls and also actions of unload handler scripts with can be examined. Use of web browser can be found throughout Eidson.

In regards to claim 10, Eidson-Cirricione teaches the method as described in claim 7, wherein the rendering the first web page, removing the one or more heavy elements, unloading the first web page, and rendering the second web page is performed by an application other than a web browser. (See Eidson abstract, paragraphs 3-4, 22, 24, 49, claim 1, To improve web browser performance, web page elements with unload handler calls and also actions of unload handler scripts with can be examined. Use of web browser can be found throughout Eidson. Eidson does not 

In regards to claim 11, Eidson-Cirricione teaches the method as described in claim 7, wherein the one or more heavy elements includes an iframe element. (See Eidson fig. 5B and paragraph 40, a DOM can be visually significant if the selected DOM is greater than or equal to 20% of the displayed web page. Paragraph 41 also describes significant DOM (e.g. heavy elements of a DOM). Furthermore see fig. 1, and paragraph 28, 31, iframe element)


In regards to claim 13, Eidson-Cirricione teaches the method as described in claim 7, wherein the removing the one or more heavy elements is performed after detecting the user input. (See Eidson fig. 2A-2B, steps 212, 214, 216, 218, and 220, and associated paragraphs, user input to navigate to next page performed first)

In regards to claim 15, Eidson-Cirricione teaches the method as described in claim 7, wherein the data structure comprises a document object model (DOM). (See Eidson fig. 1)

Claim 16 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.

Claim 17 is similar in scope to claim 8, therefore, it is rejected under similar rationale as set forth above.

Claim 18 is similar in scope to claim 9, therefore, it is rejected under similar rationale as set forth above.

Claim 19 is similar in scope to claim 10, therefore, it is rejected under similar rationale as set forth above.

Claim 20 is similar in scope to claim 11, therefore, it is rejected under similar rationale as set forth above.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eidson et al. (US Publication No. 2013/0275853 A1), in view of Cirrincione et al. (US 20140053063 A1), in view of Itakura et al. (US 20150279310 A1)


Claim 12 is similar in scope to claim 4, and Itakura teaches feature of claim 12. Claim 12 is rejected under similar rationale. 




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eidson et al. (US Publication No. 2013/0275853 A1), in view of Cirrincione et al. (US 20140053063 A1), and further in view of Gleadall et al. (US 20120221932 A1)

In regards to claim 14, Eidson-Cirricione teaches the method as described in claim 7.
Eidson-Cirricione does not specifically teach, wherein the removing the one or more heavy elements includes not removing other elements of a plurality of elements of the FIG 1. PATENTS27IP-P3257US3data structure. 
However, Gleadall further teaches, wherein the removing the one or more heavy elements includes not removing other elements of a plurality of elements of the FIG 1. PATENTS27IP-P3257US3data structure. (See fig. 2A-2B, 4A-4B, paragraphs 63, 71-72, portions of the page is filtered (e.g. scanned) to remove elements, particularly elements that require relatively large amounts of data… For example, a content portion of the displayed page can be replaced with a content portion of the cached page.  The portions of the page that can be filtered out or otherwise removed include header, advertisement, or menu. Also see paragraphs 45-46, the presentation component 140 determines differences between the current page 102 and the cached resource 135 based on a Document Object Model (DOM).  Specifically, DOM elements of the current and cached page 132 may be compared under the assumption that the two pages are similar. Those elements that 
  Therefore, it would have been obvious by ordinary skilled in the art before the time the invention was effectively filed to modify the method of Eidson-Cirricione to further comprise method taught by Gleadall because removing elements that require large amounts of data enables memory saving. Also, user wait time for browsing web page can be decreased (paragraph 3).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177